DETAILED ACTION
Claims 1 – 5, 8 - 9, 11 – 13, and 22 of U.S. Application No. 16657097 filed on 10/18/2019 are presented for examination. Claims 6 - 7, 10, and 14 - 21 have been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the 112(b) rejection: claims 1-5, 8-9, 11-13, and 22 were rejected in the Non-Final Office Action of 05/25/2022 for being indefinite. Claim 1 was amended in 08/01/2022 to remove the indefinite language from claim 1, therefore, the 112(b) rejection is overcome.
Regarding the 103 Rejections: Applicant’s arguments, see page 13 of the Remarks filed on 08/01/2022, with respect to the rejection(s) of claim 1 under 103 have been fully considered and are persuasive, in particular, the combinations of references used to reject claim 1, contains a mixture that contains copper, while amended claim 1 now recites “but no copper”.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hammer.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammer (US 3171997; Hereinafter, Hammer).
Regarding claim 1: Hammer discloses an electrical contact device (2-4) comprising: a first electric potential-side contact (brush 3-4; brush 4 is connected to the + side of the power source as indicated in fig. 1-2); and a second electric potential-side contact (commutator 2) having a lower electric potential than the first electric potential-side contact (by the virtue of the voltage drop between the positive brush and the commutator segments they contact), 
wherein the first electric potential-side contact and the second electric potential-side contact (2-4) are configured to be brought into and out of contact with each other (when the rotor rotate, the one rotor segment is in contact with the brush and rotate away from the brush to break such contact), and at least one of the first electric potential-side contact (3-4) and the second electric potential-side contact (2) is formed of a low-boiling point material (silver, and/or cadmium) whose boiling point is lower than 2562oC or a mixed material that contains the low-boiling point material (column 2, lines 27-37), but no copper (no copper is suggested by Hammer).
Regarding claim 2/1: Hammer discloses the limitations of claim 1 and further discloses that both the first electric potential-side contact (3-4) and the second electric potential-side contact (2) are formed of the low-boiling point material (silver) or the mixed material that contains the low-boiling point material (silver-palladium-cadmium; col. 2, lines 27-37).
Regarding claim 4/1: Hammer discloses the limitations of claim 1 and further discloses that the at least one of the first electric potential-side contact and the second electric potential-side contact (2-4) is formed of the mixed material (both the brush and the commutators are made of silver-palladium-cadmium mixture’ col. 2, lines 27-37), and the percentage content of the low-boiling point material in the mixed material is higher than or equal to 25% by weight (for example, silver is suggested in the brush as 60-70%, and the commutator 35-75%).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer in view of Miyajima (US 20100084941; Hereinafter, “Miyajima“).
Regarding claim 8/1: Hammer discloses the limitations of claim 1 and further discloses a rotating electric machine (motor; title) comprising: a rotating shaft (1); the commutator (2) being comprised of a plurality of commutator segments (3 segments are seen in fig. 2) that are arranged in a circumferential direction (fig. 2) of the rotating shaft (1); and a plurality of brushes (3, 4) configured to make sliding contact (fig. 2) with the commutator segments (2) during rotation of the commutator; and the electrical contact device as set forth in Claim 1 (2-4) , wherein the first electric potential-side contact (3-4) and the second electric potential-side contact (2) of the electrical contact device are constituted of one of the commutator segments (2) and one of the brushes (3-4).
Hammer does not show a rotor fixed on the rotating shaft, the rotor including a rotor core and an armature coil wound on the rotor core; a commutator electrically connected with the armature coil and configured to rotate with the rotating shaft and the rotor, a field magnet that provides a magnetic field to the armature coil; the plurality of brushes electrically connected with an electric power supply.
Miyajima shows a rotor (the pole core, winding and commutator) fixed on the rotating shaft (fig. 1A), the rotor including a rotor core (“salient magnetic pole core”) and an armature coil (“winding”) wound on the rotor core (para [0013]); a commutator electrically connected with the armature coil (para [0013]) and configured to rotate with the rotating shaft (“shaft”) and the rotor (as it is part of the rotor), a field magnet (“magnet”; fig. 1A) that provides a magnetic field to the armature coil (“winding”); and a plurality of brushes (at least two brushes are seen in fig. 1A) electrically connected with an electric power supply (para [0011]).

    PNG
    media_image1.png
    521
    867
    media_image1.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Hammer with a rotor fixed on the rotating shaft, the rotor including a rotor core and an armature coil wound on the rotor core; a commutator electrically connected with the armature coil and configured to rotate with the rotating shaft and the rotor, a field magnet that provides a magnetic field to the armature coil; the plurality of brushes electrically connected with an electric power supply as disclosed by Miyajima to be able to power up the armature via the contact device which produces the magnetic flux essential for the motor to be operational.
Regarding claim 9/8/1: Hammer in view of Miyajima discloses the limitations of claim 1 and Hammer further discloses that all (col. 2, lines 27-37) of the brushes (3,4) are formed of the low-boiling point material (silver) or the mixed material that contains the low-boiling point material.
Claims 1, 3, 5, 8, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miyajima in view of Huber et al. (US 20180062338; Hereinafter, “Huber”).
Regarding claim 1: Miyajima discloses an electrical contact device (the “brush” and “commutator” segments seen in fig. 1A) comprising: a first electric potential-side contact (the “brush” which is connected to the positive side of the power supply; see the positive brushes in fig. 3B); and a second electric potential-side contact (the commutator segments) having a lower electric potential than the first electric potential-side contact (by the virtue of the voltage drop between the positive brush and the commutator segment it contacts), wherein the first electric potential-side contact (the brush) and the second electric potential-side contact (the commutator segment) are configured to be brought into and out of contact with each other (when the rotor rotate, the one rotor segment is in contact with the brush and rotate away from the brush to break such contact).
Miyajima does not disclose that at least one of the first electric potential-side contact and the second electric potential-side contact is formed of a low-boiling point material whose boiling point is lower than 2562°C or a mixed material that contains the low-boiling point material, but no copper.
Huber discloses at least one of the firs electric potential-side contact (the brush in para [0034]) and the second electric potential-side contact (commutator; para [0020]) is formed of a low-boiling point material (the brush in para [0034] is made of zinc mixture) whose boiling point is lower than 2562°C or a mixed material (the mixture in para [0034]) that contains the low-boiling point material (Zinc), and no copper (para [0034]).
Therefore, it would have been obvious or a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Miyajima with at least one of the first electric potential-side contact and the second electric potential-side contact is formed of a low-boiling point material whose boiling point is lower than 2562°C or a mixed material that contains the low-boiling point material, but no copper as disclosed by Huber to increase the brush life by reducing the wear of the brush.
Regarding claim 3/1: Miyajima in view of Huber discloses the limitations of claim 1 and Huber further discloses that either one (each one of the embodiments 1-4 are for the brush, 5-8 are for the commutator are different and not combined) of the first electric potential-side contact (the brush) and the second electric potential-side contact (the commutator) is formed of the low-boiling point material (the zinc in the 3rd embodiment relied on claim 1) or the mixed material that contains the low-boiling point material (the mixture of para [0034]).
Regarding claim 5/1: Miyajima in view of Huber discloses the limitations of claim 1 and Huber further discloses that the low-boiling point material is zinc (para [0034]).
Regarding claim 8/1: Miyajima in view of Huber discloses the limitations of claim 1 and Miyajima further discloses a rotating electric machine (the motor in fig. 1A) comprising: a rotating shaft (“shaft””); a rotor (the pole core, winding and commutator) fixed on the rotating shaft (fig. 1A), the rotor including a rotor core (“salient magnetic pole core”) and an armature coil (“winding”) wound on the rotor core (para [0013]); 

    PNG
    media_image1.png
    521
    867
    media_image1.png
    Greyscale

a commutator electrically connected with the armature coil (para [0013]) and configured to rotate with the rotating shaft (“shaft”) and the rotor (as it is part of the rotor), the commutator being comprised of a plurality of commutator segments (“commutator segment” fig. 1B) that are arranged in a circumferential direction (fig. 1B) of the rotating shaft; a field magnet (“magnet”; fig. 1A) that provides a magnetic field to the armature coil (“winding”); and a plurality of brushes (at least two brushes are seen in fig. 1A) electrically connected with an electric power supply (para [0011]) and configured to make sliding contact with the commutator segments (as the commutator is rotating and the brushes are stationary) during rotation of the commutator; and the electrical contact device (one brush and one of the commutator segments), wherein the first electric potential-side contact (the brush) and the second electric potential-side contact (commutator segment) of the electrical contact device are constituted of one of the commutator segments and one of the brushes.
Regarding claim 22/8/1: Miyajima in view of Huber discloses the limitations of claim 1 and Huber further discloses all of the commutator segments (the commutator by Huber) are formed of neither the low-boiling point material nor the mixed material that contains the low-boiling point material (the 3rd embodiment does not suggest forming the commutator from the same combination in the 3rd embodiment forming the brush).
Claims 11 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer in view of Miyajima (or Miyajima in view of Huber) and in further view of Kagawa et al. (US 20120326081; Hereinafter, “Kagawa”).
Regarding claim 11/8/1, 12/11/8/1, and 13/11/8/1: Hammer in view of Miyajima discloses the limitations of claim 8 but does not disclose at least one of the brushes contains an abrasive and is configured to make sliding contact with each of the commutator segments via the abrasive; the abrasive is constituted of at least one of silicon carbide, and meso-carbon powder; the percentage content of the abrasive in the at least one of the brushes is lower than or equal to 10% by weight.
Kagawa discloses at least one of the brushes contains an abrasive (meso-carbon powder; abstract) and is configured to make sliding contact with each of the commutator segments via the abrasive (since the abrasive is one of the brush contents); the abrasive is constituted of at least one of silicon carbide, and meso-carbon powder (abstract); the percentage content of the abrasive in the at least one of the brushes is lower than or equal to 10% by weight (para [0018]).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have added to the material of the at least one of the brushes of Hammer in view of Miyajima, an abrasive, configured to make sliding contact with each of the commutator segments via the abrasive; the abrasive is constituted of at least one of silicon carbide, and meso-carbon powder; the percentage content of the abrasive in the at least one of the brushes is lower than or equal to 10% by weight as disclosed by Kagawa to improve the motor efficiency and achieve a longer service life (para [0008]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2834